Name: Commission Regulation (EC) No 1351/95 of 14 June 1995 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products
 Type: Regulation
 Subject Matter: agricultural policy;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 131 /12 TEN Official Journal of the European Communities 15. 6. 95 COMMISSION REGULATION (EC) No 1351/95 of 14 June 1995 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), Whereas the CN codes of certain cheeses were amended with effect on 1 January 1995 by Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and the statistical nomenclature and on the Common Customs Tariff f) ; whereas the Annex to Commission Regulation (EEC) No 1767/82 (4), as last amended by Regulation (EC) No 527/95 (*), was adapted accordingly ; whereas it has transpired that certain cheeses are not covered by the CN codes provided for therein ; whereas in order to avoid any discrimination of the inte ­ rested parties the missing CN codes should accordingly be added with effect from 1 January 1995 ; Article 1 CN codes ex 0406 90 07, ex 0406 90 08 and ex 0406 90 09 are hereby added to point (d) of Annex I to Regulation (EEC) No 1767/82. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13. I1) OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 345, 31 . 12. 1994, p. 1 . (4) OJ No L 196, 5. 7. 1982, p. 1 . 0 OJ No L 54, 10 . 3 . 1995, p. 4.